
	

113 SRES 203 IS: Expressing the sense of the Senate regarding efforts by the United States to resolve the Israeli-Palestinian conflict through a negotiated two-state solution.
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 203
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mrs. Feinstein (for
			 herself, Mr. Kaine, and
			 Mr. Heinrich) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding efforts by the United States to resolve the Israeli-Palestinian
		  conflict through a negotiated two-state solution.
	
	
		Whereas the special relationship between the United States
			 and Israel is rooted in shared interests and shared values of democracy, human
			 rights, and the rule of law;
		Whereas the United States has worked for decades to
			 strengthen Israel’s security through assistance and cooperation on defense and
			 intelligence matters in order to enhance the safety of Americans and
			 Israelis;
		Whereas the United States remains unwavering in its
			 commitment to help Israel address the myriad challenges our ally faces,
			 including threats from anti-Israel terrorist organizations, regional
			 instability, horrifying violence in neighboring states, and the prospect of a
			 nuclear-armed Iran;
		Whereas, the United States continues to seek a permanent,
			 two-state solution to resolve the conflict between Israel and Palestine as a
			 fundamental component of our Nation’s commitment to the security of
			 Israel;
		Whereas, for 20 years, Presidents of the United States
			 from both political parties and Israeli Prime Ministers have supported a
			 two-state solution to the Israeli-Palestinian conflict;
		Whereas ending the Israeli-Palestinian conflict is vital
			 to the interests of all parties and to peace and stability in the Middle
			 East;
		Whereas a peace agreement that establishes a Palestinian
			 state, coexisting side-by-side with Israel in peace and security, is necessary
			 to ensure that Israel remains a Jewish, democratic state;
		Whereas, recognizing the urgency of the situation,
			 Secretary John Kerry made 6 trips to the Middle East in his first 6 months as
			 Secretary of State in an effort to resume negotiations toward a two-state
			 solution;
		Whereas, on July 29, 2013, representatives of Israel and
			 Palestine engaged in face-to-face talks in order to move toward a resumption of
			 formal negotiations on the Israeli-Palestinian conflict’s final status issues:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)a two-state
			 solution is the only outcome to the Israeli-Palestinian conflict which
			 can—
				(A)ensure the State
			 of Israel’s survival as a secure, democratic homeland for the Jewish people;
			 and
				(B)fulfill the
			 legitimate aspirations of the Palestinian people for a state of their
			 own;
				(2)achievement of a
			 two-state solution that would enhance stability and security in the Middle East
			 is a fundamental United States security interest;
			(3)while only Israel
			 and Palestine can make the difficult choices necessary to end their conflict,
			 the United States remains indispensable to any viable effort to achieve that
			 goal;
			(4)Secretary of
			 State John Kerry is to be commended for his tireless efforts to urgently
			 advance a negotiated two-state solution; and
			(5)the Senate
			 pledges its support for a sustained United States diplomatic initiative to help
			 Israel and Palestine conclude an agreement to end their conflict.
			
